107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.LaSHAWN A., et al., Appelleesv.Marion S. BARRY, Jr., et al., Appellants
No. 94-7044.
United States Court of Appeals, District of Columbia Circuit.
Oct. 30, 1996.Rehearing Denied Dec. 12, 1996.

Before WILLIAMS, HENDERSON, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record before the United States District Court for the District of Columbia, and on the briefs of counsel and oral argument before this court.  The issues have been accorded full consideration by this court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(h).  It is


2
ORDERED AND ADJUDGED by this court that the judgment of the district court be affirmed.  The District's primary point is that the judgment under review imposes requirements beyond those of District law.  Cf. LaShawn v. Kelly, 990 F.2d 1319, 1326 (D.C.Cir.1993) (directing district court "to fashion an equally comprehensive order based entirely on District of Columbia law, if possible.").  That point is not disputed.  The judgment is based, however, in part on the District's earlier consent to substantially the same decree.  That consent, to be sure, was conditioned on affirmance of the district court judgment on federal grounds.  But it appears now largely undisputed--especially in reference to the aspects of the judgment that extend beyond the precise provisions of District law--that District law is not materially less demanding than federal law.  Thus, the judgment under review does not extend beyond District law more than it extends beyond federal law.  Accordingly, we infer that the district court reasoned that the substitution of District law alone as the basis of the decree, in place of reliance on federal plus District law, did not materially undermine the District's consent.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).